Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 16, and similarly independent claim 26, is allowable is because the closest prior art of record, US 2013/0142139 and 2011/0312328, fail to teach or fairly suggest either alone or in combination with the prior art of record a method performed by a terminal in a wireless communication system that includes receiving, from a base station, an user equipment (UE) capability enquiry message including first information on a radio access technology (RAT) type and second information that requests at least one frequency band combination supported by the terminal; determining the at least one frequency band combination supported by the terminal based on the first information and the second information; and transmitting, to the base station, an UE capability information message as a response to the UE capability enquiry message, the UE capability information message including the at least one frequency band combination supported by the terminal.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466


/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466